Apareciendo que la denuncia es bastante y la prueba suficiente porque la condición de dueño del depósito en que se vendía la leche adulterada resulta de la propia solicitud del acusado pidiendo permiso para esta-blecer el depósito, sin que pueda eximirlo de responsabilidad la circunstancia de hallarse enfermo, estando al frente del depósito un empleado cuando la leche fué ocupada, ni acep-tarse como buena la defensa de que el depósito en realidad pertenecía a otra persona; vistos los casos de El Pueblo v. Luccioni, 29 D.P.R. 49, y El Pueblo v. Ruiz, 30 D.P.R. 365, se confirma la sentencia recurrida.